DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-10 in the reply filed on 2/2/22 is acknowledged. Claims 1-20 are pending in this application, claims 11-20 have been withdrawn for being drawn to a nonelected invention, and Claims 1-10 have been examined on the merits. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8   are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalil (US Patent Pub US20100132151A1).
Regarding Claim 1 Khalil teaches A system (10), comprising: a housing (12); a handle (14) connected to the housing (12); a vacuum connected to the housing (Vacuum cleaner motor 34 and fan 36); and replaceable bristles (Para [0030] "It should be appreciated, however, that the bristles 52 could 
Regarding Claim 2 Khalil teaches all the limitations of claim 1 and in addition teach further comprising: a vacuum inlet (54) communicatively connected to (see Fig. 11) the vacuum (Vacuum cleaner motor 34 and fan 36); a collector (70) selectively connected to the housing (70) and communicatively connected to (See Fig. 11) the vacuum inlet (54); and a vacuum outlet (44) communicatively connected to (see Fig. 11) the collector (70).
Regarding Claim 3 Khalil teaches all the limitations of claim 2 and in addition teach further comprising: a switch (32) connected to (see Para. [0020]) the vacuum (10); a power source connected to the switch and the vacuum (Para [0020] " located in the handle can be a plurality of batteries 30…The batteries are electrically connected to a switch 32, which selectively activates a motor 34 that drives a fan 36").
Regarding Claim 4 Khalil teaches all the limitations of claim 3 and in addition teach wherein activation of the switch to "on" powers on the vacuum for suction of refuse (Para [0020] "The batteries are electrically connected to a switch 32, which selectively activates a motor 34 that drives a fan 36.")
Regarding Claim 6 Khalil teaches all the limitations of claim 4 and in addition teaches wherein the switch is "off" unless activated (switch 32 activates a motor, motor can be on or off, meaning that it is off unless activated to on, then it is on until its off).
Regarding Claim 8 Khalil teaches all the limitations of claim 2 and further teaches further comprising: a carrier (52 and 50) connected to the bristles for selectively retaining the bristles to the housing (see Fig .5 and Fig. 11); a guide of the housing (Annotated Figure A); a track of the carrier (53, Annotated Figure A), corresponding to the guide for connection and disconnection of the bristles from the housing (track 53 corresponds to the guide shown in Annotated Figure A)

    PNG
    media_image1.png
    514
    616
    media_image1.png
    Greyscale

Annotated Figure A, Fig 5 of Khalil
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Khalil (US Patent Pub US20100132151A1) in view of Mantyla (US Patent No. US 9808135 B2).
Regarding Claim 5, Khalil teaches all the limitations of claim 4 but does not explicitly teach wherein the switch is programmed to remain “on” for a set period of time after activation.
However, Mantyla does explicitly teach wherein the switch is programmed to remain "on" for a set period of time after activation (Col 3 Line 43-45 of Mantyla “the central vacuum system may be activated automatically and then shut off after a predetermined time”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the switch of Khalil in light of Mantyla in order to have a switch that remains on for a set period of time after activation in order to make sure that the vacuum is never left on and does not drain batteries or power unnecessarily.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Khalil (US Patent Pub US20100132151A1) in view of Garcia (US Patent Pub US 20080256741 A1).
Regarding Claim 7, Khalil teaches all the limitations of claim 6, but does not explicitly teach wherein the inlet is connected to the switch and activates the switch on contact to a surface.
However, Garcia does explicitly teach wherein the inlet is connected to the switch and activates the switch on contact to a surface (Garcia Para [0043] “Alternately, the medium contact switch can be directly mounted to the bottom of the lower housing with an activator button directly contacting the cleaning medium”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the switch of Khalil to be similar to the surface contact switch of Garcia in order to .
Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Khalil (US Patent Pub US20100132151A1) in view of Rosenzweig (US Patent No.US 8015662 B2).
Regarding Claim 9, Khalil teaches all of the limitations of claim 8, but does not explicitly teach, further comprising: a latch of the carrier; and a catch of the housing, the latch engages the catch to securely connect the carrier to the housing and disengages the catch when activated to disconnect the carrier from the housing.
However, Rosenzweig does explicitly teach further comprising: a latch (60a) of the carrier (28b); and a catch (Shown in Fig 11 and 12) of the housing (28a), the latch engages the catch to securely connect the carrier to the housing and disengages the catch when activated to disconnect the carrier from the housing (Shown in Fig 11 and 12).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carrier and housing of Khalil in view of Rosenzweig to be easily removable via a latch and catch in order to allow for different types and sizes of brushes and bristles or to allow for easier replacement of the bristles (see Col. 5, lines 55-62).
Regarding claim 10, Khalil as modified teaches all the limitations of claim 9 and in addition teach wherein the collector (70 of Khalil ) is removably connected to (shown in fig 7 of Khalil) the housing (12 of Khalil), the vacuum inlet (54 of Khalil) and the vacuum outlet (44 of Khalil)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scanni (US Patent No. US 5722112 A) teaches a similar broom and vacuum configuration.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723